Citation Nr: 1243135	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for arthritis of multiple joints.

2. Entitlement to service connection for eye disability.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for bilateral hand disability.

5. Entitlement to service connection for right knee disability.

6. Entitlement to service connection for heart disability.

7. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claims.

In June 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by a Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In September 2011 the Board remanded the claims as listed on the title page for further development.  

In October 2012, the Veteran was informed that the Veterans Law Judge (VLJ) before whom he testified in June 2011 is no longer employed by the Board.  In November 2012 the Veteran requested another hearing via video conference, to be held at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In an October 2012 letter, the Veteran was informed that the VLJ who conducted the June 2011 Board video conference hearing was no longer employed by the Board, and was asked whether he wished to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c) (2012); 38 C.F.R. § 20.707 (2012).  In a response received by the Board in November 2012, the Veteran indicated that he wished to testify at another video conference hearing at the RO before a VLJ.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board video conference hearing.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


